DETAILED ACTION
This Office Action is in response to the applicant's amendment filed September 22nd, 2021. In virtue of this communication, claims 1-19 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Muto et al. (US 2019/0006258 A1; hereinafter Muto).

With respect to claim 1, Muto teaches a semiconductor device in at least Figs. 1-9, 19-34, and 44-50, comprising: 
a substrate (consisting of 70 and 80) including an insulating layer 70 and a plurality of circuit patterns (TAB1-TAB4) formed on the insulating layer 70, the substrate having 
a plurality of semiconductor elements (10 and 20) provided on the plurality of circuit patterns (TAB1-TAB4) in the element region (location of 70 and 80) (see Figs. 1-5 and paragraphs 81, 83, 95, 96); 
a plurality of main terminals LD2 that each have a first end bonded to one of the plurality of circuit patterns (TAB1-TAB4) in the element region and a second end 2a extending out of the substrate (consisting of 70 and 80) from a first side (left side in fig. 4) of the substrate (consisting of 70 and 80) (see Figs. 1-5, 19-21, and paragraphs 83, 86, 93, 158; LD2 is bonded to TAB1-TAB4 by way of 50 and 10/20; LD2 is also bonded to TAB1-TAB4 by way of MR); 
a plurality of control terminals LD1 disposed in a control region (structure for chip 30) that is adjacent to a second side (right side in fig. 4) of the substrate (consisting of 70 and 80) opposite the first side (left side in fig. 4) (see Figs. 1-5, 19-21 and paragraphs 81, 83, 86, 93, 158; note some paragraphs show TABS incorrectly instead of TAB5); and 
a sealing member MR that seals the principal surface (top surface of 70) and the control region (structure for chip 30) (see Figs. 1-5 and paragraphs 84, 85, 87, 88).

With respect to claim 2, Muto teaches the semiconductor device according to claim 1, wherein the sealing member MR has a first side surface (SS1 on left in fig. 4) that corresponds to the first side (left side in fig. 4) of the substrate (consisting of 70 and 80), and a second side surface (SS1 on right in fig. 4) that corresponds to the second 

With respect to claim 8, Muto teaches the semiconductor device according to claim 1, wherein the plurality of control terminals LD1 are located at a higher position than the principal surface (top surface of 70) of the substrate (consisting of 70 and 80) in a depth direction of the semiconductor device (see Figs. 1-5, 21, and paragraphs 87, 88, 159).

With respect to claim 9, Muto teaches the semiconductor device according to claim 1, wherein at least one of the plurality of control terminals LD1 includes a control wiring portion (region for 30), and the semiconductor device further includes an electronic component 30 disposed on the control wiring portion (region for 30) (see Figs. 1-5 and paragraphs 81-83, 99).

With respect to claim 11, Muto teaches a method of manufacturing a semiconductor device in at least Figs. 1-9, 19-34, and 44-50, the method comprising: 
preparing a substrate (consisting of 70 and 80) including an insulating layer 70 and a plurality of circuit patterns (TAB1-TAB4) formed on the insulating layer 70, setting an 
preparing a plurality of main terminals LD2, and a plurality of control terminals LD1 (see Figs. 1-5, 19-21, and paragraphs 83, 86, 93, 158); 
disposing a first end of each of the plurality of main terminals LD2 in one of the plurality of circuit patterns (TAB1-TAB4) in the element region (location of 70 and 80), so that a second end 2a of each of the plurality of main terminals LD2 extends out of the substrate (consisting of 70 and 80) from a first side (left side in fig. 4) of the substrate (consisting of 70 and 80) (see Figs. 1-5, 19-21, and paragraphs 83, 86, 93, 158); 
disposing the plurality of control terminals LD1 in a control region (structure for chip 30) that is adjacent to a second side (right side in fig. 4) of the substrate (consisting of 70 and 80) opposite the first side (left side in fig. 4 (see Figs. 1-5, 19-21 and paragraphs 81, 83, 93, 158; note some paragraphs show TABS incorrectly instead of TAB5); 
bonding the first ends of the plurality of main terminals LD2 disposed in the plurality of circuit patterns (TAB1-TAB4) of the substrate (consisting of 70 and 80) to the circuit patterns (TAB1-TAB4) (see Figs. 1-5, 19-21, and paragraphs 83, 86, 93, 158; LD2 is bonded to TAB1-TAB4 by way of 50 and 10/20; LD2 is also bonded to TAB1-TAB4 by way of MR); and 
sealing the principal surface (top surface of 70) and the control region (structure for 30) with a sealing member MR (see Figs. 1-5 and paragraphs 84, 85, 87, 88).

Claims 1, 11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oka et al. (US 2010/0133667 A1; hereinafter Oka).

With respect to claim 1, Oka teaches a semiconductor device 300 in at least Figs. 1-3 and 7, comprising: 
a substrate 10 including an insulating layer 10b and a plurality of circuit patterns 10c formed on the insulating layer 10b, the substrate 10 having a principal surface (top surface of 10) on which an element region (where 6 are formed) is set (see Figs. 1-3 and 7 and paragraphs 33, 49, 72, 73); 
a plurality of semiconductor elements 6 provided on the plurality of circuit patterns 10c in the element region (where 6 are formed) (see Figs. 1-3 and 7 and paragraphs 33, 49, 72); 
a plurality of main terminals 1 that each have a first end (where 1 connects to 10c) bonded to one of the plurality of circuit patterns 10c in the element region (where 6 are formed) and a second end 5 extending out of the substrate 10 from a first side (right side in Fig. 7) of the substrate 10 (see Figs. 1-3 and 7 and paragraphs 36, 37, 72, 73); 
a plurality of control terminals 2 disposed in a control region (region where 2 are formed) that is adjacent to a second side (left side in Fig. 7) of the substrate 10 opposite the first side (see Figs. 1-3 and 7 and paragraphs 33, 37, 72); and 
a sealing member 3 that seals the principal surface (top surface of 10) and the control region (region where 2 are formed) (see Figs. 1-3 and 7 and paragraphs 33, 36, 45, 72).

With respect to claim 11, Oka teaches a method of manufacturing a semiconductor device 300 in at least Figs. 1-3 and 7, the method comprising: 

preparing a plurality of main terminals 1, and a plurality of control terminals 2 (see Figs. 1-3 and 7 and paragraphs 33, 36, 37, 72); 
disposing a first end (where 1 connects to 10c) of each of the plurality of main terminals 1 in one of the plurality of circuit patterns 10c in the element region (where 6 are formed), so that a second end 5 of each of the plurality of main terminals 1 extends out of the substrate 10 from a first side (right side in Fig. 7) of the substrate 10 (see Fig. 1-3 and 7 and paragraphs 36, 37, 72, 73); 
disposing the plurality of control terminals 2 in a control region (region where 2 are formed) that is adjacent to a second side (left side in Fig. 7) of the substrate 10 opposite the first side (see Fig. 1-3 and 7 and paragraphs 33, 37, 72, 73); 
bonding the first ends (where 1 connects to 10c) of the plurality of main terminals 1 disposed in the plurality of circuit patterns 10c of the substrate 10 to the circuit patterns 10c (see Figs. 1-3 and 7 and paragraphs 36, 37, 72, 73); and 
sealing the principal surface (top surface of 10) and the control region (region where 2 are formed) with a sealing member 3 (see Figs. 1-3 and 7 and paragraphs 33, 36, 45, 72).

With respect to claim 16, Oka teaches the semiconductor device according to claim 1, wherein each of the main terminals 1 has a joining portion (part of 1 in direct 

With respect to claim 17, Oka teaches the method of manufacturing a semiconductor device according to claim 11, wherein said preparing a plurality of main terminals 1 includes preparing a plurality of main terminals 1 such that each of the main terminals 1 has a joining portion (part of 1 in direct contact with 10c) at the first end (where 1 connects to 10c) thereof, a terminal portion 5b at the second end 5 thereof, and a linking portion (part of 1 between 5 and where 1 contacts 10c inside of 3) that is inclined and integrally connects the joining portion (part of 1 in direct contact with 10c) and the terminal portion 5b; said disposing a first end of each of the plurality of main terminals 1 includes disposing the joining portion (part of 1 in direct contact with 10c) of said each main terminal 1 in parallel to the principal surface (top surface of 10) of the substrate 10; and said bonding the first ends (where 1 connects to 10c) of the plurality of main terminals 1 disposed in the plurality of circuit patterns 10c of the substrate 10 to the circuit patterns 10c includes bonding the joining portions (part of 1 in direct contact 

With respect to claim 18, Oka teaches the semiconductor device according to claim 1, further comprising a bonding interface between a rear surface of the first end (where 1 connects to 10c) of each of the plurality of main terminals 1 and a front surface of a corresponding one of the plurality of circuit patterns 10c (see Figs. 1-3 and 7 and paragraphs 36, 37, 72, 73).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muto et al. (US 2019/0006258 A1; hereinafter Muto) in view of Sakamoto (US 2008/0099922 A1; hereinafter Sakamoto).

With respect to claim 3, Muto discloses the semiconductor device according to claim 2.
Muto does not disclose the semiconductor device further comprising: a fixing pattern formed on the insulating layer of the substrate; and a hanger terminal having a 
Sakamoto discloses a semiconductor device in at least Figs. 1-3B further comprising: a fixing pattern 18 formed on an insulating layer 12A of a substrate (consisting of 11, 12A, 12B) (see Figs. 1-3B and paragraphs 43, 47, 58-60); and a hanger terminal 25A having a first end and a second end, the first end being fixed to the fixing pattern 18 and being sealed by a sealing member 14 (see Figs. 1-3B and paragraphs 51, 58-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Muto to further comprise: a fixing pattern formed on the insulating layer of the substrate; and a hanger terminal having a first end and a second end, the first end being fixed to the fixing pattern and being sealed by the sealing member as taught by Sakamoto because by providing the fixing parts 18, the circuit board 11 can be supported by the leads 25A in the middle of manufacturing steps. Since areas where the leads 25A and the respective pads 13A are in contact with each other are increased, current capacities at the spots where the leads 25A and the pads 13A are respectively connected to each other are increased as compared with the connection using the thin metal wires 17. Thus, the leads 25A can also be used as ground terminals or power supply terminals (see Sakamoto: paragraph 60).

With respect to claim 4, the combination of Muto and Sakamoto discloses the semiconductor device according to claim 3, wherein the fixing pattern 18 is formed on 

With respect to claim 5, the combination of Muto and Sakamoto discloses the semiconductor device according to claim 4, wherein the substrate (consisting of 11, 12A, 12B) has a corner, and the semiconductor device further includes another fixing pattern (another of 18) formed in the corner of the substrate on the principle surface (top surface) thereof (see Sakamoto: Figs. 1-3B and paragraphs 43, 47, 51, 58-61).

With respect to claim 6, the combination of Muto and Sakamoto discloses the semiconductor device according to claim 5, wherein the substrate (consisting of 11, 12A, 12B) has a third side (top left side) and a fourth side (bottom right side) that are between the first side (top right side) and the second side (bottom left side), the third side (top left side) being closer to the fixing pattern (18 at top left side) than the fourth side (bottom right side), and the hanger terminal (25A at top left side) extends out of the substrate from the third side (top left side) (see Sakamoto: Figs. 1-3B and paragraphs 43, 47, 51, 58-61; sides as seen in Fig. 3A).

With respect to claim 7, the combination of Muto and Sakamoto discloses the semiconductor device according to claim 6, wherein the sealing member 14 has a third side surface (top left side) that corresponds to the third side (top left side) of the 

With respect to claim 10, Muto discloses the semiconductor device according to claim 1. 
Muto does not explicitly disclose wherein the insulating layer is formed of one of: epoxy resin, epoxy resin mixed with inorganic filler, polyimide, or polytetrafluoroethylene.
Sakamoto discloses a semiconductor device in at least Figs. 1-3B wherein an insulating layer 12A is formed of one of: epoxy resin, epoxy resin mixed with inorganic filler, polyimide, or polytetrafluoroethylene (see Figs. 1-3B and paragraphs 43, 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the insulating layer of Muto would be formed of one of: epoxy resin, epoxy resin mixed with inorganic filler, polyimide, or polytetrafluoroethylene as taught by Sakamoto because such materials are well known insulating layers and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).


Muto does not disclose wherein the substrate prepared at the step of preparing a substrate further includes a fixing pattern formed together with the plurality of circuit patterns on the insulating layer, and the method further includes: preparing a hanger terminal, disposing one end of the hanger terminal on the fixing pattern, and joining the one end of the hanger terminal to the fixing pattern.
Sakamoto discloses a method of manufacturing a semiconductor device in at least Fig. 1-3B where a substrate (consisting of 11, 12A, 12B) prepared at a step of preparing a substrate (consisting of 11, 12A, 12B) further includes a fixing pattern 18 formed together with a plurality of circuit patterns 13 on an insulating layer 12A (see Figs. 1-3B and paragraphs 43, 47, 58-60), and the method further includes: preparing a hanger terminal 25A, disposing one end of the hanger terminal 25A on the fixing pattern 18, and joining the one end of the hanger terminal 25A to the fixing pattern 18 (see Figs. 1-3B and paragraphs 58-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Muto so that wherein the substrate prepared at the step of preparing a substrate further includes a fixing pattern formed together with the plurality of circuit patterns on the insulating layer, and the method further includes: preparing a hanger terminal, disposing one end of the hanger terminal on the fixing pattern, and joining the one end of the hanger terminal to the fixing pattern as taught by Sakamoto because by providing the fixing parts 18, the circuit board 11 can be supported by the leads 25A in the middle of manufacturing steps. 

With respect to claim 13, the combination of Muto and Sakamoto discloses the method of manufacturing a semiconductor device according to claim 12, wherein the fixing pattern 18 is formed on the second side of the substrate (consisting of 11, 12A, 12B) on the principal surface (top surface) thereof (see Sakamoto: Figs. 1-3B and paragraphs 43, 47, 51, 58-61; as seen in Fig. 3A, 18 are formed at top left side, top right side, bottom left side, and bottom right side of 11).

With respect to claim 14, the combination of Muto and Sakamoto discloses the method of manufacturing a semiconductor device according to claim 13, wherein the substrate (consisting of 11, 12A, 12B) has a corner, and another fixing pattern (another of 18) formed in the corner of the substrate on the principal surface (top surface) thereof (see Sakamoto: Figs. 1-3B and paragraphs 43, 47, 51, 58-61).

With respect to claim 19, the combination of Muto and Sakamoto discloses the semiconductor device according to claim 3, wherein the fixing pattern (FP) is electrically connected only to the hanger terminal (HT) (see Muto: Fig. 5 annotated below and paragraphs 78, 79, 86, 94; note FP fixed inside sealing body MR).

    PNG
    media_image1.png
    551
    816
    media_image1.png
    Greyscale


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Muto et al. (US 2019/0006258 A1; hereinafter Muto) in view of Wada et al. (US 2001/0028107 A1; hereinafter Wada).

With respect to claim 15, Muto discloses the method of manufacturing a semiconductor device according to claim 11. 
Muto does not disclose wherein the bonding includes joining to the circuit patterns by ultrasonic bonding.
Wada discloses a method of manufacturing a semiconductor device in at least Figs. 1-3 wherein a bonding includes joining to circuit patterns by ultrasonic bonding (see Figs. 1-3 and paragraph 57).
.

Response to Arguments
With respect to independent claims 1 and 11 the applicant argues on page 8 of the remarks that “…Muto does not teach or suggest "a plurality of main terminals that each have a first end bonded to one of the plurality of circuit patterns in the element region and a second end extending out of the substrate from a first side of the substrate," as required by amended claim 1. Insofar as "bond," by definition, means "to cause to adhere firmly" (Merriam Webster dictionary), the leads LD2 in Muto are clearly not "bonded" to any of TAB 1-TAB4 (the alleged circuit pattern), because leads LD2 are merely indirectly connected to TAB2 via the aluminum wires 50 (i.e., not adhered firmly to TAB2).” The examiner respectfully disagrees.
As outlined in the rejection above, Muto teaches a plurality of main terminals LD2 that each have a first end bonded to one of the plurality of circuit patterns (TAB1-TAB4) in the element region and a second end 2a extending out of the substrate (consisting of 70 and 80) from a first side (left side in fig. 4) of the substrate (consisting of 70 and 80) (see Figs. 1-5, 19-21, and paragraphs 83, 86, 93, 158; LD2 is bonded to TAB1-TAB4 by way of 50 and 10/20; LD2 is also bonded to TAB1-TAB4 by way of MR). The applicant In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
With respect to new claims 16-18, the applicant’s arguments have been considered but are moot because of the new ground of rejection in view of Oka et al. (US 2010/0133667 A1; hereinafter Oka) outlined above.
With respect to new claim 19, the applicant argues that “Sakamoto does not teach, nor do the other references teach, that ‘the fixing pattern is electrically connected only to the hanger terminal.’" The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As outlined in the rejection above, the combination of Muto and Sakamoto discloses new claim 19. Figure 5 of Muto annotated above shows that the fixing pattern (FP) is electrically connected only to the hanger terminal (HT) (see Muto: Fig. 5 annotated below and paragraphs 78, 79, 86, 94; note FP fixed inside sealing body MR).
The applicant’s arguments are not persuasive and the claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829